Title: From John Adams to Benjamin Rush, 27 December 1812
From: Adams, John
To: Rush, Benjamin



Dr Sir
Quincy December 27. 1812

Letters!  What Shall I Say of Letters? Pliny’s are too Studied and too elegant. Cicero’s are the only ones of perfect Simplicity, confidence and familiarity. Madam Sevignè has created a Sweet pretty little amusing World out of nothing. Pascalls Provincials exceed every Thing ancient or modern: but these were laboured with infinite Art. The Letters of Swift and pope are dull! Frederick’s to Voltaire and D’Alembert are Sickish and Silly. His Adulation of Voltaire is babyish. He knew nothing of Homer or Virgil. He was totally ignorant of the Language of both. Have mercy on me Posterity, if you Should ever See any of my Letters.
But, majora canamus! Last Evening I dined, with about twenty of our most learned, most Scientific most tasty, most oppulent, and most fashionable Gentlemen in Boston, at Mr Peter Chardon Brookes’s. As I am, incontestably the greatest Man (you know) in this part of the World, I am always placed of course, on the right hand of the Lady or Gentleman, Host. The rich and honourable Mr Thorndyke, a very well bred Man, really very much of a Gentleman, the great Rival in Wealth of my Friend Gray; was by the Master of Ceremonies placed next to me. When the most clamourous demands of Apetite began to be a little appeased, Mr Thorndyke Said to me “Sir,” Said Mr Thorndyke to me, “You have been So long and So invariably, the Friend and Advocate of a Navy, that these late Victories at Sea must have given you peculiar pleasure.” The most accomplished, the most finished Courtier in Europe, you See, could not have more delicately touched the vein in my System the most Susceptible of flattery. You will easily believe, it gave a Spurr to my Vanity, Sett my imagination on the Wing freshened and quickened my memory and Set my tongue a running with mighty volubility. I assured Mr Thondyke that our Naval Conquerors had given me the most compleat Satisfaction. That I contemplated them and their immortal Victories, with the highest delight. “I thought,” Said Mr Thordyke, “it could not be otherwise: but is it not Surprising, that our Navy Should have been So long neglected by our Government”? Nothing Mr Thorndyke, that I have ever experienced in life, has given me So much constant Astonishment, except the French Revolution and the universal Enthusiasm in favour of it in Europe and America: as the general insensibility of this Nation; to the importance and necessity of a Naval Defence, upon the Ocean always, and Since the Project of an invasion of Canada, upon the Lakes. “The Experience, We had of its Utility, twelve or fourteen years ago,” Said Mr Thorndike, “and Since, in the Mediterranean, and indeed in the revolutionary War, one would have thought, Should have been Sufficient to convince the Government.” My Surprise, Mr Thorndyke is as great as yours, that it has not convinced the whole Nation: but there Seems to be a general disposition to forget every thing that has been done at Sea. “Why” Said Mr T. I have a “general notion that the little force We had in the Revolution was benificial, but I was young and I wish We knew more about it: the Publick Seems to have very little information of its History.” If an old Mans Garrulity, Mr T, could be pardoned, I could give you a rough Sketch. A Captain John Manly in 1775 offered General Washington to go out and take him Some Prizes. Washington dreading the responsibility and doubting his Authority wrote to Congress. Silas Deane made a motion to commit the Letter. I seconded the motion. But Oh! the debate, the opposition, the Terror of taking the Bull by the horns. However in Spight of all the learning Eloquence and Pathos of Opposition We carried a Vote of commitment by a Majority, though very small: The Committee were Silas Deane, John Langdon and John Adams. We met and unanimous, in an instant agred and reported a Resolution, Authorizing Washington to fit out a Vessell. But Oh! the Opposition! Oh the tedious debate! At last We carried it, by a Majority of one or two. Manley was fitted out and took Transports with Soldiers Cloathing, Arms Ammunition and the noble Mortar, which was called the Congress, and drove the British Army from Boston, and Navy from its Harbour. “Oh!” Said Mr Thorndyke “I have Seen Manley, and remember the Story of the Mortar.” The Mortar is Still in being, (I continued) and this Success made our little Majority more valliant and enterprising. We moved for a Committee, to build, purchase, equip Officer man, provision &c a Number of Ships of War. After an obstinate Opposition and a tedious debate, We carried this Resolution by our Small Majority. John Langdon, John Adams, Governor Hopkins, Richard Henry Lee, Christopher Gadsden were chosen the Committee. Silas Deane having been turned out of Congress by his State. We met every night, and Sat often till Midnight an in a few weeks had a Fleet at Sea under Hopkins who went and took the Island of New Providence and brought home all the Cannon and public Property. We were now able to carry a Vote to grant Letters of Mark. But the Opposition was Still as eloquent, pathetic, and tedious as ever. The Privateers and publick Ships were Soon So Successful, that Congress grew bolder. Some of the Antinavalists went out and Rober Morris came in and proved a respectable Reinforcement of our Naval Majority. Congress now appointed a Committee of one for each State, and ordered Twelve new Frigates to be built, at one vote. “Astonishing,” Said Mr Thorndyke, “Six and thirty years ago”! “Pray, considering the present Population, Wealth extent of commerce, Number of Seamen, Naval Skill &c what Naval Force could this Country now produce, in proportion to what you had then”? Twenty Ships of the Line, and Forty Frigates, Mr Thorndyke, could, in my Opinion, be now provided and Supported with less difficulty, and be less burthensome to the Nation, than our Flotilla was then. “I believe it” Said Mr T. “Why then does not our Government exert itself in this Way”? Why! Ah Why! Said I, Smiling, Why does not the Town of Boston, exert itself, now as it did then? One thousand British Ships were condemned as Prizes in Judge Nathan Cushings Court of Admiralty in Boston in that War. “A Thousand! You amaze me”! Look into the Records of that Court and you will See, a thousand and Odd. Boston was then all alive. Privateering was in fashion. Now that rich and powerful City has not a Ship, that I have heared.—Here the Colloquy ended. I was called to the Carriage to return with my Family to Quincy.
You ask “Who is the Sackville, that holds the Lion by the Tail? that holds the Patriotism and valour of our Country by the Tail? that has clipped the Wings of the American Eagle in order to prevent her Spreading them upon the Ocean? that has broken her Bill in order to prevent her picking out the Eyes of the British Lion?” Shall I answer like my Countrymen? Who has held France by the Tail? Who has held Holland by the Tail? Who would have held England by the Tail, if She had been a continental Power? The Answer is, the landed Interest and its Jealousy of the Commercial Interest. The great Proprietors in France are never Satisfied with Armies. They would multiply them without End: but will never Suffer much to be done for a Navy. They love to Serve by Land but hate to go to Sea. In Holland the four Inland Provinces would never vote for Ships, unless the three maritime Provinces would vote for more Troops. The Consequence of their mutual Jealousy, has been the Annihilation of their Navy Army and Country too. We are going the same Way. If this answer is not the Point, let me Add the Southern and middle States held the Lion by the Tail, the first 8 years of this Century and the northern are now holding him. If this is not particular enough I will be more personal. On the 16th. Jan. 1804 I wrote to a Correspondent “I wish Jefferson no ill: I envy him not. I Shudder at the Calamities which I fear his Conduct is preparing for his Country, from a mean thirst of Popularity, an inordinate Ambition, and a want of Sincerity.”
Madison was his Pupil, held the Tail of the noble Animal too long, and I fear has not yet entirely let go his hold. Thus I have answered your Question with more candour than prudence: and now you ought with the same Sincerity to give me your Sense of the question. I am forever your

John Adams